OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on November 2, 1978 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit he states that he is currently practicing law in Scranton, Pennsylvania, that he has no intention of practicing law in New York State, and that he is resigning *56because it has become increasingly burdensome to pay the required attorney registration fees. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.